Case 2:19-cv-10628-TGB-APP ECF No. 42, PageID.492 Filed 03/26/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


ROOFERS LOCAL 149                                       2:19- cv-10628
PENSION FUND,
              Plaintiff,                           HON. TERRENCE G. BERG
                                                   HON. ANTHONY P. PATTI
      vs.

KAIJA MENYON PACK, and
DIANA PERRY,
             Defendants.


                                 JUDGMENT

      In accordance with the Opinion and Order adopting in part and modifying in

part Magistrate Judge Anthony P. Patti’s December 23, 2020 Report and

Recommendation (ECF No. 36);

      It is ORDERED AND ADJUDGED that Plaintiff’s Motion for Attorney Fees

(ECF No. 31) be GRANTED IN PART and DENIED IN PART and Plaintiff is

awarded $1,147.80 in attorney fees and costs against the Pension Fund benefits

awarded to Defendant Pack.

      Dated at Detroit, Michigan: March 26, 2021

                                           KINIKIA ESSIX
                                           CLERK OF THE COURT

                                           s/A. Chubb
                                           Case Manager and Deputy Clerk

APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE
